DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 6/01/2022.
Claim 5 has been amended and are hereby entered.
Claim 5 is currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.
International Priority
Applicant’s ADS properly claims priority to JP 2017-234440, filed 12/06/2017.  JP 2017-234440 supports Claim 5 as presently drafted; as such, Claim 5 is granted an effective filing date of 12/06/2017.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the two newly presented limitations of “the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device when the reservation is canceled, the second estimated value being an estimated value of the leaving time when the reservation is not canceled,” and “when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree” change the “directed to” inquiry of Steps 2A, Prong Two and 2B such that the claim as a whole is no longer directed to an abstract idea.  Applicant asserts that these limitations “are limited to mechanical operations” because “[c]alculating the estimated value of leaving time of the power storage device can be performed only by a [sic] computer processing, and accordingly is not a human mental activity.”  Examiner disagrees.  
As noted in the 112(b) rejections below, the meaning of “an estimated value of leaving time of the power storage device” is unclear from the language as drafted, and the original disclosure provides no clarification on this point.  Also as noted below, this term is interpreted as a measure of the remaining travel duration which the power storage device is capable of performing for the purposes of this examination.  As such, this argument will be addressed based on this interpretation.  While the gathering of certain variables related to these estimated calculations may not be performable in the human mind (e.g., the state of charge of the battery), the use of such variables once gathered to perform such calculations (what is actually claimed in these limitations) is certainly performable mentally.  Additionally, the setting of a degree of influence based on said calculations also constitutes a mental process.  Further, even if Applicant’s argument regarding mental processes were accurate (which, to be clear, it is not), these limitations still recite other forms of abstract idea (mathematical concepts and certain methods of organizing human activity).
The calculation of the two disclosed estimated values, the comparison of the difference between said two estimated values against a threshold value, and the setting of a value based on said comparison constitute abstract ideas in the form of mental processes, mathematical concepts, and, in view of their use in the context of the claim, certain methods of organizing human activity.  As has previously been explained, an abstract idea may not integrate itself into a practical application.  Further, this functionality does not constitute a “significant and meaningful activity” within the context of the 101 analysis, but rather is part of the judicial exception which must be overcome by imposition of meaningful limits to meet the requirements of 101.  See MPEP 2106.04(d) and MPEP 2106.05 for more information on these terms and concepts.
Applicant next argues that the same two newly presented limitations quoted above embody an “improvement over prior systems for setting rental fees for renting electrical vehicles,”  Specifically, Applicant asserts that these limitations embody “creating a tailored computer system and method for setting rental fees for renting electrical vehicles, which is a specific improvement over prior systems.”  Examiner disagrees.  Despite Applicant’s attempt to tie the purported effects of the limitations in question to technological features, this does not constitute an improvement to computer functionality or other technology under MPEP 2106.05(a).  A more “tailored” setting of rental fees for renting electrical vehicles (or any other rentable commodity) is an abstract, commercial concern rather than a technological one.  The recited technological features (constituting the “system”) are not the subject of the asserted improvement, but rather, as claimed, merely facilitate the performance of this abstract improvement.  An abstract improvement remains abstract, and does not constitute a “technological improvement to a technological problem” as described in MPEP 2106.05(a).  Claiming a series of abstract steps resulting in an improvement to an abstract concept as being specifically performed via computer components does not transform an abstract improvement into a technological one.  Rather, as they function in the claim as drafted, the recited technological components (e.g., “a server including a processor, memory, a communication device, and a timer”) merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), which does not integrate the claim into a practical application.  
Regarding Applicant’s assertion that these limitations are “not merely appending well-understood, routine, and conventional activities previously known to the industry,” Examiner notes that such a finding is required when a limitation is categorized as an additional element in the form of insignificant extra-solution activity.  As neither of these limitations (nor any other presently drafted limitation) are so categorized, no such finding is required.
Claim Rejections – 35 USC § 103
	Applicant’s arguments directed to 103 are based entirely on newly presented limitations and as such need not be addressed here.  See updated 103 rejections below for additional information.
Claim Objections
Claim 5 is objected to because of the following informalities:  “when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than the threshold value…” should read “when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than the at least one threshold value…”  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the following verbiage:  “the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device when the reservation is canceled, the second estimated value being an estimated value of the leaving time when the reservation is not canceled.”  In this verbiage, the meaning of the term “leaving time of the power storage device” is unclear from the plain meaning of the drafted language.  This term is only discussed in Paragraph 0115 of the specification as published, which essentially repeats the claim language and provides no further explanation or discussion thereof.  As such, the specification provides no clarification on the meaning of this term.  Because the meaning of this term is unclear, the scope of the claim language is indefinite, and thus one cannot reasonably know if this claim language is being infringed.  While there is insufficient support in the original disclosure to amend the claim language in this way, for the purposes of this examination the term “leaving time of the power storage device” will be interpreted as “remaining travel duration which the power storage device is capable of performing.”
Claim 5 contains the following verbiage:  “when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree.”  It is unclear, as drafted, whether the “threshold value” of this verbiage is intended to relate back to “the at least one threshold value” previously disclosed in the claim.  While the specification is not clear on this issue, “a threshold value” of this verbiage will be interpreted as “a second threshold value,” as using the previously defined “the at least one threshold” (relating to a number of reservation cancellations in the cancellation history information) within this verbiage would be nonsensical.  
Claim 5 contains the following verbiage:  “when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree.”  In this verbiage, the terms “the first degree” and “the second degree” lack antecedent basis.  Further, this verbiage states that in a single instance, a degree of influence of a cancellation over the next reservation is both “the first degree” and “the second degree,” which is paradoxical as the first degree is explicitly defined as being “smaller” than the second degree.  For the purposes of this examination, this language will be interpreted as “when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a second threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that a degree of influence of a cancellation over the next reservation is a higher degree than when the magnitude is less than the second threshold value.”
In Claim 5, the verbiage “the case where a request for reservation cancellation is received” lacks antecedent basis.  For the purposes of this examination, this language will be interpreted as “a case where a request for reservation cancellation is received.”

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 5, the limitations of the user terminal transmits the created reservation information to the server via a user terminal communication device; wherein the server specifies the user using a user ID and obtains the reservation information and cancellation history information of the user; wherein the server is configured to set a rental fee of the electric vehicle; based on the reservation information and the cancellation history information of the user, the server is configured to set the rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; when a reservation cancellation is requested by the user, the server is configured to set an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information; the server is configured to notify the set estimate to the user; the server is configured to perform a process for the reservation cancellation when the reservation cancellation is confirmed by the user after the notification; when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than at least one threshold value if the requested reservation cancellation is performed, the server is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the at least one threshold value; the system further comprising a reservation receiving device configured to receive a reservation for renting of the electric vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period; when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set the possible reservation period to be shorter than the possible reservation period set when the number is smaller than the at least one threshold value; the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device when the reservation is canceled, the second estimated value being an estimated value of the leaving time when the reservation is not canceled; and when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall within at least the enumerated subcategory of commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the limitations of the server is configured to set a rental fee of the electric vehicle; wherein based on the reservation information and the cancellation history information of the user, the server is configured to set the rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; when a reservation cancellation is requested by the user, the server is configured to set an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information; the server is configured to notify the set estimate to the user; when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than at least one threshold value if the requested reservation cancellation is performed, the setting device is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the at least one threshold value; the system further comprising a reservation receiving device configured to receive a reservation for renting of the electric vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period; when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set the possible reservation period to be shorter than the possible reservation period set when the number is smaller than the at least one threshold value; the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device when the reservation is canceled, the second estimated value being an estimated value of the leaving time when the reservation is not canceled; and when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, each of these limitations disclose mental activity such as observations, evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the limitations of the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device when the reservation is canceled, the second estimated value being an estimated value of the leaving time when the reservation is not canceled; and when a magnitude of a difference between the first estimated value and the second estimated value is more than or equal to a threshold value in the case where a request for reservation cancellation is received, the server is configured to determine that, even though the requested reservation cancellation is a cancellation in which a degree of influence over the next reservation is the first degree smaller than the second degree, the requested reservation cancellation is a cancellation in which the degree of influence is the second degree, as drafted, are processes that, under their broadest reasonable interpretations, cover mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an electric vehicle in which a power storage device is mounted, the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system; a server including a processor, memory, a communication device, and a timer for counting date and time, the processor, the memory, the communication device, and timer are communicatively connected by a communication bus and with the communication device of the electric vehicle; a user terminal that creates reservation information in accordance with inputs from a user onto a touch panel display; the cancellation history information includes information about a number of reservation cancellations having influence over additional reservations, each of the reservation cancellations having the influence over the additional reservations being one of a number of previous reservation cancellations to a scheduled time of start of utilization of the electric vehicle in an additional reservation is shorter than a predetermined period; a reservation receiving device; and wherein the at least one threshold value being three threshold values, with the first threshold being a number of hours, a second threshold being a number of hours great than the first threshold but less than twenty four hours, and a third threshold being a number of days greater than one day.  A server including a processor, memory, a communication device, and a timer for counting date and time, the processor, the memory, the communication device, and timer are communicatively connected by a communication bus and with the communication device of the electric vehicle; a reservation receiving device; and a user terminal that creates reservation information in accordance with inputs from a user onto a touch panel display amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  An electric vehicle in which a power storage device is mounted, the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system; the cancellation history information includes information about a number of reservation cancellations having influence over additional reservations, each of the reservation cancellations having the influence over the additional reservations being one of a number of previous reservation cancellations to a scheduled time of start of utilization of the electric vehicle in an additional reservation is shorter than a predetermined period; and wherein the at least one threshold value being three threshold values, with the first threshold being a number of hours, a second threshold being a number of hours great than the first threshold but less than twenty four hours, and a third threshold being a number of days greater than one day  amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al (PGPub 20130325521) (hereafter, “Jameel”) in view of Sakata et al (PGPub 20180216947, claiming priority to JP 2017013535 and JP 2017194894) (herafter, “Sakata”), Kvamme et al (PGPub 20130090959) (hereafter, “Kvamme”), Thye (PGPub 20160285785) (hereafter, “Thye”), Itakura (PGPub 20130253964) (hereafter, “Itakura”), Kihara (PGPub 20170206472) (hereafter, “Kihara”), Agassi et al (PGPub 20090082957) (hereafter, “Agassi”), Angenendt et al (PGPub 20040199305) (hereafter, “Angenendt”), and Maycotte et al (PGPub 20040039614) (hereafter, “Maycotte”).
Regarding Claim 5, Jameel discloses the following:
wherein the server configured to set a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented);
the reservation information indicating that utilization of the vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users (¶ 0045, 0107, 0117; vehicles may be reserved for different time periods; vehicles may be updated with information for a plurality of reservations, including multiple utilization periods and drivers); and 
the server configured to notify the set estimate to the user (¶ 0109; "A warning or fee could be issued to a driver by a vehicle rental system implemented on server 110").  
Jameel does not explicitly disclose but Sakata does disclose wherein the rental vehicle is an electric vehicle in which a power storage device is mounted (¶ 0037, 0144, 0158; the vehicle may be an electrically powered vehicle comprising a battery to be charged).  Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara do not explicitly disclose but Agassi does disclose the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system (¶ 0085-0086, 0088-0093; Fig. 17; communication modules/interfaces, CPUs, memory storing programs, battery charge sensor, positioning system/module).  
Jameel additionally discloses a server including a processor, memory, and communication device (¶ 0160-0162; the system includes at least one instance of an integrated circuit (processor) coupled to an external memory and various peripherals, said peripherals potentially including devices for various types of wireless communication).  Neither Jameel nor Sakata nor Kvamme nor Thye explicitly disclose but Itakura does disclose the setting server further including a timer for counting date and time; the processor, the memory, the communication device, and timer are communicatively connected by a communication bus (¶ 0053, 0072; the timer includes a timer circuit and outputs information on the time and date timed by the timer unit; reservation management device components are connected to each other via a bus).  Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara do not explicitly disclose but Agassi does disclose said server communicatively connected with the communication device of the electric vehicle (¶ 0083, 0085, 0105; Fig. 1; vehicle includes a communication module, including hardware and software, that is used to communicate with a service provider of a vehicle-area network).  
Jameel additionally discloses a user terminal that creates reservation information in accordance with inputs from a user onto a touch panel display (¶ 0028, 0066, 0160-0162; Fig. 9; peripherals may include user interface devices such as a display screen including touch display screens or multitouch display screens; a vehicle rental inquiry is received by the server from a user computing device).
Jameel additionally discloses the user terminal transmits the created reservation information to the server via a user terminal communication device (¶ 0035, 0037, 0066; Fig. 1; the vehicle rental inquiry may be received by server from a user computing device).  
Jameel additionally discloses wherein the server specifies the user using a user ID (¶ 0040, 0064; Fig. 2A; a user must provide identifying information and authentication information such as an email address and password).  
Jameel additionally discloses wherein the server obtains the reservation information (¶ 0035, 0037, 0066; Fig. 1; the vehicle rental inquiry may be received by server from a user computing device).  Jameel does not explicitly disclose but Kvamme does discloses wherein the server obtains the cancellation history information (¶ 0019, 0041, 0078, 0117; Fig. 1; the system may store information in the guest database regarding the number of canceled reservations for the user and can use historical information about a user's cancellations as a factor in determining whether to charge a reservation fee in the future).
Jameel additionally discloses the server configured to set, based on reservation information, a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the fee may be based on or changeable according to the cancellation history information of the user (¶ 0041, 0078; various types of fee alterations may be applied based on information about the guest and past reservations and transactions conducted by the guest).
Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose the limitation of the cancellation history information indicating a history of reservation cancellations by each of the users (¶ 0041, 0078; the record for each guest may also include one or more data fields for storing historical information; for example, information regarding prior reservations and transactions, including number of cancellations, may be stored).  
Jameel additionally discloses wherein when a reservation cancellation is requested by the user, the setting device is configured to set an estimate of the rental fee applied when the requested reservation cancellation would be granted (¶ 0109; driver cancels the reservation, resulting in a fee).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the requested reservation cancellation is reflected in the cancellation history information (¶ 0078; when a reservation is cancelled, it is removed from the reservations database; the system may store information in the guest database regarding the number of canceled reservations for the user).
Neither Jameel nor Sakata nor Kvamme explicitly disclose but Thye does disclose the server is configured to perform a process for the reservation cancellation when the reservation cancellation is confirmed by the user after the notification (¶ 0107-0111; after receiving an indication of the user’s confirmation of resource reservation cancellation, the resource server updates the state of the resource for the reservation period to reflect the reservation having been cancelled).
Jameel additionally discloses each of the reservation cancellations having the influence over additional reservations being one of a number of previous reservation cancellations such that a period from a time of the reservation cancellation to a scheduled time of start of utilization of the vehicle in an additional reservation is shorter than a predetermined period (¶ 0109; example determines that a cancellation influences a subsequent reservation when said subsequent reservation begins "later that day").  Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose the cancellation history information includes said cancellations having influence over the next reservations (¶ 0041, 0078; the record for each guest may also include one or more data fields for storing historical information; for example, information regarding prior reservations and transactions, including number of cancellations, may be stored).
Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose when the number of previous reservation cancellations becomes larger than at least one threshold value if the requested reservation cancellation is performed, the setting device is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the threshold value (¶ 0041, 0078; the reservation fee may be retained if the user has passed a threshold number of cancellations).  Jameel additionally discloses wherein the cancellations have influence over additional reservations (¶ 0109; considers whether a reservation cancellation will affect a next user, e.g., if a next driver is depending on the vehicle being in a different area at which the reservation being cancelled was to drop the vehicle off).
Jameel additionally discloses the system further comprising a reservation receiving device configured to receive a reservation for renting of the vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period (¶ 0038, 0045, 0098).  Jameel does not explicitly disclose but Sakata does disclose wherein the vehicle is an electric vehicle (¶ 0037, 0144, 0158).  
	Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose when the number of previous reservation cancellations becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set a penalty (¶ 0041, 0078).  Jameel additionally discloses wherein the cancellations have influence over an additional reservation; said penalty making a level of service smaller than when the number is smaller than the at least one threshold value (¶ 0109).  Neither Jameel nor Sakata nor Kvamme nor Thye nor Itakura explicitly disclose but Kihara does disclose wherein the level of service is a possible reservation period (¶ 0060, 0105; restricting the interval minimum value Q results in a smaller possible reservation period).
	Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Agassi do not explicitly disclose but Angenendt does disclose the server is configured to calculate first and second estimated values, the first estimated value being an estimated value of leaving time of the power storage device in a first scenario, the second estimated value being an estimated value of the leaving time in a second scenario (¶ 0007-0008; Claims 1-2; predicts the vehicle residual travel duration, power consumption, etc. based on a current battery charge state for a plurality of predefined travel situations).  Jameel, Sakata, and Kvamme do not explicitly disclose but Thye does disclose wherein the first scenario is when the reservation is canceled, and wherein the second scenario is when the reservation is not canceled (¶ 0107-0111; a report may be generated regarding the effect of a user’s reservation cancellation/modification, after which a user chooses whether or not to confirm the cancellation/modification).  
	Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, Agassi, and Angenendt do not explicitly disclose but Maycotte does disclose when a magnitude of a difference between a first term and a second term is more than or equal to a second threshold value, the server is configured to determine that a degree of influence is a higher degree than when the magnitude is less than the second threshold value (¶ 0036; the difference measurement is then compared to a disruption threshold, resulting in a particular disruption activity level; different disruption levels may be set, such as green, yellow, and red statuses to indicate the degree of the disruption).  Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Agassi do not explicitly disclose but Angenendt does disclose wherein the first term is the first estimated value; wherein the second term is the second estimated value (¶ 0007-0008; Claims 1-2).  Jameel additionally discloses in a case where a request for reservation cancellation is received; wherein the degree of influence is a degree of influence over the next reservation (¶ 0109; example determines that a cancellation influences a subsequent reservation when said subsequent reservation begins "later that day").
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicles of Sakata with the system for managing the reservation of vehicles of Jameel because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0070, 0158-0159, the invention of Sakata is disclosed for use in a system for managing the reservation of vehicles such as that of Jameel.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the historical cancellation information and functionality of Kvamme with the system for managing the reservation of vehicles of Jameel and Sakata because Kvamme teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kvamme is disclosed for use in a system for managing the reservation of a service such as that of Jameel and Sakata.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cancellation confirmation functionality of Thye with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thye are applicable to the base device (Jameel, Sakata, and Kvamme), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the timer and apparatus architecture of Itakrua with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, and Thye because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Itakura are applicable to the base device (Jameel, Sakata, Kvamme, and Thye), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the possible reservation period modification of Kihara with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because Kihara teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kihara is disclosed for use in a system for managing the reservation of a service such as that of Jameel, Sakata, and Kvamme.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicle makeup of Agassi with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Agassi are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery-based vehicle ability calculations of Angenendt with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Aggasi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Angenendt are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Aggasi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle performance determinations of Maycotte with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, Aggasi, and Angenendt because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Maycotte are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, Aggasi, and Angenendt), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190138950 – “Dynamic Travel Installment System in an Online Marketplace,” Bayer et al, which discloses a reservation system which determines fees based on the cancellation of a reservation
PGPub 20130275165 – “Apparatus and Method for Processing Information of a Search Result,” Udagawa, which discloses recording a cancellation history of a user, calculating a score therefrom, and taking actions based on said score
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628